FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                          Thursday, April 09, 2015

  Lawrence B. Mitchell
  P.O. Box 797632
  Dallas, TX 75379
  * DELIVERED VIA E-MAIL *

  Re: DONALDSON, PATRICIA
  CCA No. PD-0572-14, PD-0573-14                                                    COA No. 05-13-00598-CR
  Trial Court Case No. F-1000433-S, F10-0435-S                                      COA No. 05-13-00599-CR

  The Court has received notice you have been appointed as counsel in the above referenced
  causes. The appellant’s brief is due May 11, 2015. Briefs must be efiled.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk

  cc: PATRICIA DONALDSON
  District Attorney Dallas County (DELIVERED VIA E-MAIL)




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX